Citation Nr: 1233433	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to July 1985, including service in the Republic of Vietnam in the Vietnam Era.  He died in March 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board remanded the claim in January 2011.  All indicated development has been completed and the claim has been returned to the Board for further appellate adjudication.

In July 2012, the appellant provided additional evidence directly to the Board without waiver of the RO's initial review of this evidence.  The additional evidence consists entirely of old Board decisions.  The Board emphasizes, however, that such decisions are not precedential.  See 38 C.F.R. § 20.1303 (2011). Therefore, a solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The Veteran died in March 2006 from metastatic esophageal cancer.

2.  The Veteran's exposure to Agent Orange while in service is conceded. 

3.  The preponderance of the evidence is against a finding that the Veteran's metastatic esophageal cancer was related to exposure to Agent Orange in-service.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.316 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the Veteran was sent a letter in February 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter was also compliant with the requirements under Hupp.  

In the instant case, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies cause of death benefits, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a February 2011 communication, and the claim was thereafter readjudicated in January 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment, examination and opinions.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The appellant maintains that the Veteran's metastatic esophageal cancer was caused by his in-service exposure to Agent Orange.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  The law further provides that, if a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda (PCT); prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or esotheliomas).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become manifest to a degree of 10 percent or more, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that Agent Orange exposure is conceded by virtue of the Veteran stepping foot in the Republic of Vietnam.  In this case, the Veteran had substantial service in Vietnam, indicated by the National Personnel Records Center as being from March 1965 to June 1966 and from June 1969 to May 1970.  

The Veteran's death certificate reflects that he died in March 2006.  The immediate cause of death was metastatic esophageal cancer, which had an approximate eight-month interval between its onset and the Veteran's demise.  No other disorders were listed as contributing to death.

Service treatment records are negative for any complaints or clinical findings of an abnormality of the esophagus.

The Board notes that there is an October 2011 VA opinion of record expressing the belief that the Veteran's metastatic esophageal cancer was caused by his smoking and "alcohol abuse."  The appellant, the Veteran's widow, credibly maintains in a letter dated February 2012 that the Veteran was a social drinker, as opposed to an abuser of alcohol, and that he had not smoked since 1999.  

The Veteran's VA treatment records do not reflect any treatment for alcohol abuse (although his spouse expressed concern to his VA physician about his intake because he also had a diagnosis of obstructive sleep apnea).  Overall, such records appear to reflect a reported history of consuming approximately 2 drinks a day, though some reports indicate the drinking occurred four days a week, rather than every day.  Regarding smoking, the record reflects that the Veteran quit in 1999.  

The Veteran's oncologist wrote in a November 2006 letter that because "Agent Orange has been associated with each malignancy that is under study, it would be assumed that [the Veteran's] previous disease of esophageal cancer had some relationship" to Agent Orange.  The oncologist qualified that this is an "empiric judgment," but concluded that "[i]f esophageal cancer has already been linked to Agent Orange[,] which it probably has as have all previous malignancies that have undergone 'the Agent Orange comparison study'," then the appellant's claim should be granted. 

To determine the appellant's claim and reconcile the apparent differences across the medical opinions of record, the Board requested an independent medical opinion.  The opinion was obtained from Dr. S.K., a Professor and Clinical Director of the Department of Radiation Oncology at the University of Massachusetts Medical School/Center.  

Dr. S.K. reiterated the Veteran's medical history.  He indicated that in May 2005, the Veteran developed problems with swallowing and some difficulty breathing with a weight loss of 45 pounds.  He was found to have a mass lesion at the gastro-esophageal junction by upper endoscopy.  Further investigation revealed bilateral pulmonary nodules together with hilar and meiastinal lymphadenopathy, with other metastic sites being the liver and adrenal glands.

The Veteran was treated at the Charleston Cancer Center and gave a history of smoking two packs per day for 45 years and drinking 4 to 5 cocktails per day.  He had chemotherapy beginning in November 2005 but passed away in March 2006.

Dr. S.K. opined that it is very unlikely, considerably less than 50 percent, that the Veteran's herbicide exposure contributed to his development of esophageal cancer.  As a causative agent, the physician indicated that the Veteran's smoking had the highest likelihood of causing his cancer.  Dr. S.K. additionally indicated that the VA study on the epidemiology of Agent Orange exposure performed by the Institute of Medicine does not recognize any gastrointestinal cancer as having any relationship to Agent Orange exposure.  He also indicated that the risk factors of adenocarcinoma include obesity, smoking, and gastroesophageal reflux disease but not alcohol consumption.  

To summarize, the preponderance of the evidence is against a finding that the Veteran's metastatic esophageal cancer was secondary to his in-service exposure to Agent Orange.  In this regard the Board notes that this type of condition has not been recognized as a presumptive condition of Agent Orange exposure under the provisions of 38 C.F.R. § 3.307.  Additionally, the Board finds the independent medical opinion is more probative than the opinion authored by the Veteran's private oncologist.  In this regard, the Board notes that the independent medical examiner reviewed the claims file and the medical history.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the veteran's reported history).  

The Board notes that the oncologist's opinion is expressed in equivocal and speculative language. Therefore, it does not provide the degree of certainty required of medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992).  Moreover, the physician wrote that the Veteran did not have the risk factors associated with esophageal cancer, including smoking.  This statement directly conflicts with the Veteran's VA treatment records, which document a history of smoking.  Accordingly, the oncologist's opinion is based on an unclear factual basis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Thus, as the independent medical opinion included review of the claims file, provided rationales for the clearly expressed opinions provided, and were consistent with other evidence of record; the Board must find the independent medical opinion to be more probative than the private oncologist's opinion.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that a disability related to service either caused or contributed substantially or materially to his death.

In making this determination, the Board does not wish to indicate any lack of sympathy for the appellant.  However, as detailed above, the preponderance of the evidence is against the claim and it must be denied.

The appellant believes that residuals of the Veteran's in-service Agent Orange contributed to his death.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time and the Veteran's history of long-term smoking, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the appellant is not competent to address etiology in the present case.  

The Board additionally acknowledges the  representative's statement in March 2012 that indicates expressing the opinion that the Veteran's cancer began in his lungs.  The Board notes in this regard that there is no diagnosis of lung cancer in the claims file.  Additionally, the Veteran's death certificate does not indicate that lung cancer contributed to his cause of death.  As acknowledged by the representative in his own statement, a layperson is not competent to find that cancer began in a body part and metastasized.  The Board additionally notes that the representative's lay opinion is contradicted by all of the medical evidence of record.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.





____________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


